Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot in view of new grounds of rejection.
Examiner has brought in Hardy (2014/0282744) and Wendling (2006/0141988) to disclose the newly amended features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2012/0233651) in view of Bhatia (2013/0014137) and Hardy (2014/0282744).

As for claim 1, Lee discloses a method for accessing media content, the method for use in a receiver, said method comprising: 

transmitting, by said mobile display device, a request to a content provider (management server 16010; Referring to fig. 16, a mobile phone 16030 transmits a subscriber ID and a VOD ID to a mobile phone /IPTV subscriber management server 16010 via the Internet; [0112]), the request indicating said selected at least one media content item and including additional data (subscriber ID) allowing for the receiver to be identified (The IPTV receiver 3010 interacts with mobile phone 3020 via home network using 802.11a/b/g or Bluetooth; [0048]). 
obtaining by the receiver, the selected at least one media content item indicated in said request (When the user uses the IPTV receiver later, the IPTV receiver may display a UI such as a shortcut icon so that the user may view the content immediately by selecting the UI; [0106], [0115]). 
However, Lee fails to disclose:
obtaining, by said receiver, a catalog of media content items to be reproduced in the receiver; 
accessing, by a mobile display device, said catalog of media content items to be reproduced in the receiver through a local communication channel; 
transmitting, by said mobile display device, a request to a content provider, said transmission using a first remote communication channel distinct from said local communication channel over which the catalog of media content items was accessed from the receiver by the mobile display device;

In an analogous art, Bhatia discloses:
obtaining, by said receiver, a catalog of media content items to be reproduced in the receiver (STB 201 receives a list of real-time TV programs from M-ANALYTICS Server. The user operates client mobile device to select desired programming; [0052]); 
transmitting, by said mobile display device (client mobile device), a request (channel selection message 235b) to a content provider (M-ANALYTICS server 220), said transmission using a first remote communication channel (Internet) distinct from said local communication channel (local communication between STB 201 and client mobile device) over which the catalog (list of real time TV programs) of media content items was accessed from the receiver by the mobile display device ([0052], [0054]);
obtaining, by the receiver, decryption information allowing the receiver to decrypt the media content item indicated in the request (Crypto Processor Interface 1127 communicates the key to crypto device 1128 in order to decrypt the requested content; [0289], [0305], [0319], [0328]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention to include the abovementioned limitation, as taught by Bhatia, for the advantage of providing the user access to programming information from their mobile device, thereby providing flexibility and enhancing a user’s viewing experience.
However, Lee and Bhatia fail to disclose:

In an analogous art, Hardy discloses:
receiving, in a mobile display device, said catalog of media content items to be reproduced in the receiver, the mobile display device receiving the catalog of media content items from the receiver through a local communication channel (“sending by the television receiver to the mobile device, a list of television programming” [0016]; “the individual may navigate the listing as received by television receiver and presented by the mobile device, and interact with the list to select” [0018];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bhatia’s invention to include the abovementioned limitation, as taught by Hardy, for the advantage of providing the user access to programming information from their mobile device, thereby providing flexibility and enhancing a user’s viewing experience.

As for claim 2, Bhatia discloses the decryption information comprises receiving rights enabling access to said selected at least one media content item [0289], [0305], [0319], [0328].

As for claim 3, Lee discloses that the rights enabling access to said selected at least one media content item are obtained through a second remote communication channel distinct from the first remote communication channel ([0102], [0122]). 

As for claim 4, Lee discloses a catalog of media content items is received by the receiver through said second remote communication channel ([0105], [0106], [0112], [0048]). 

As for claim 5, Lee discloses said selected at least one media content item is received by the receiver through said second remote communication channel ([0105], [0106], [0112], [0048]).

As for claim 6, Lee discloses that said second remote communication channel is a broadcast channel ([0118], [0076]). 

Claims 9 and 15 contain the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.

As for claim 10, Lee discloses that said receiver comprises structuring data used to display at least a part of said catalog of media content item in a structured form (see Fig. 1; Movies -> Transformer, Haeundae, etc.; [0043]).

As for claim 11, Lee discloses that each media content item of said catalog of media content items comprises at least an item description and item identification data ([0049], [0063]);  



As for claims 16 and 17, Bhatia discloses:
Wherein the catalog of media content items is received by the receiver through a broadcast transmission, which is different from the first remote communication channel ([0068]), and
the selected at least one media content item is obtained by the receiver from the broadcast transmission ([0068], [0110], [0223], [0300]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Bhatia, and Hardy as applied to claim 1 above, and further in view of Mountain (2013/0086614).

As for claim 7, Lee, Bhatia, and Hardy fail to disclose said catalog of media content items comprises data used to build an electronic program guide. 
	In an analogous art, Mountain discloses said catalog of media content items comprises data used to build an electronic program guide ([0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Bhatia, and Hardy’s invention to include the abovementioned limitation, as taught by Mountain, for the advantage of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Bhatia, and Hardy as applied to claim 2 above, and further in view of Wendling (2006/0141988).
As for claim 8, Lee, Bhatia, and Hardy fail to disclose wherein the rights enabling access to said selected at least one media content item are obtained by the mobile display from the content provider through said first remote communication channel and are transmitted to the receiver through said local communication channel.
In an analogous art, Wendling discloses:
wherein the rights enabling access to said selected at least one media content item are obtained by the mobile display from the content provider through said first remote communication channel and are transmitted to the receiver through said local communication channel ([0066]-[0068], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, Bhatia, and Hardy’s invention to include the abovementioned limitation, as taught by Wendling, for the advantage of providing the user access to programming information from their mobile device.


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia and Lee in view of Wendling (2006/0141988).

As for claim 13, Bhatia discloses a mobile display device comprising:
Circuitry configured to receive selection of at least one media content item from said catalog of media content items (Lee: fig. 14 & 15, [0105], [0106]), and
A first remote communication channel interface configured to send a request for the selected at least one media content item to a content provider (Lee: management server 16010; Referring to fig. 16, a mobile phone 16030 transmits a subscriber ID and a VOD ID to a mobile phone /IPTV subscriber management server 16010 via the Internet; [0112]).
 However, Bhatia fails to disclose:
 A local communication channel interface configured to connect through a local network to a receiver, in order to receive from the receiver a catalog of media content items to be reproduced in the receiver;
The first remote communication channel interface is further configured to obtain decryption information allowing the receiver to decrypt the selected at least one media content item, and 
The local communication channel interface is further configured to send the obtained decryption information to the receiver through the local network.
In an analogous art, Lee discloses:
A local communication channel interface configured to connect through a local network to a receiver, in order to receive from the receiver a catalog of media content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s invention to include the abovementioned limitation, as taught by Bhatia, for the advantage of providing the user access to programming information from their mobile device, thereby providing flexibility and enhancing a user’s viewing experience.
However, Bhatia and Lee fail to disclose:
The first remote communication channel interface is further configured to obtain decryption information allowing the receiver to decrypt the selected at least one media content item, and 
The local communication channel interface is further configured to send the obtained decryption information to the receiver through the local network.
In an analogous art, Wendling discloses:
The first remote communication channel interface is further configured to obtain decryption information allowing the receiver to decrypt the selected at least one media content item ([0066]-[0068], [0071]), and 
The local communication channel interface is further configured to send the obtained decryption information to the receiver through the local network ([0066]-[0068], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Bhatia’s invention to include the 

As for claim 14, Lee discloses characterized in that said mobile display device comprises structuring data used to display at least one media content item of said catalog of media content items in a structured form (see Fig. 1; Movies -> Transformer, Haeundae, etc.; [0043]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on (571)272-8567.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421